Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment submitted on February 23, 2022.
Claims 1-4, 7-14, 17-24 are pending in the application.

Response to Arguments/Remarks
Claim Objections
The amendments to claims 9 and 18 have addressed the rejection.  Accordingly, the objection has been withdrawn.

Claim Rejections - 35 USC § 112
Claims 1-20 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim subject matter.
The amendments to claims 1, 11, and 19 and the cancellation of claims 6 and 16 have addressed the rejection.  Accordingly, the rejections have been withdrawn. 

Claim Rejections - 35 USC § 103
Claims 1, 3, 5, 7, 11, 13, 15, 17, 19-20 were rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. US Patent Publication No. 2002/0095221 (“Cook”) in view of Jain et al. US Patent Publication No. 2020/0089782 (“Jain”).
Applicant argued, in the disclosure of Cook, after receiving the task and when the primary does not complete the task, the secondary executes the task.  In contrast, the independent claims recite the previous claim elements of dependent claims 6 and 16, i.e., when the event comprises failure of the execution of the high-level operation by the second electronic device, the electronic device does not 
In response, the examiner respectfully disagrees because Cook’s disclosure of not receiving state information from the primary does not correspond to an event comprising failure of the execution of the high-level operation.  That is, Cook is silent as to receiving information indicating an event comprising failure of the execution of the high-level operation.  Cook’s disclosure of executing the task in response to not receiving state information, wherein the secondary becomes the new primary, is similar to Applicant’s disclosure of executing the task in response to a failure or lack of availability of the second electronic device (see. specification, para. [0033], claim 7).

Applicant argued that, Chylinski explicitly contravenes the disclosure of Cook.  Cook discloses that, after receiving the task and when the primary does not complete the task, the secondary would execute the task.  (Remarks, p. 8)
In response, the examiner respectfully disagrees because as explained above, Cook’s discloses the secondary performing the task when the secondary does not receive the state information from the primary.  Cook does not teach an event in which there is a failure in the execution of the task by the primary.  Chylinski discloses a device receiving an indication of a failure in the execution of an operation by another device and the device not performing the operation.  An indication in the failure of the execution of the operation would not conflict with the existing processes of Cook and would be beneficial as it would avoid executing tasks that may cause problems.

Applicant argued that, because the cited combination does not disclose all of the claim elements of independent claims 1, 11 and 19 and there is not a motivation, the cited combination does not establish prima facie obviousness.

	MPEP 2111.04
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.

Since the claim does not require an event comprising failure of the execution of the high-level operation, the step of “the electronic device does not perform execution of the high-level operation” is not required to be performed.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 7, 11, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. US Patent Publication No. 2002/0095221 (“Cook”) in view of Jain et al. US Patent Publication No. 2020/0089782 (“Jain”) and Chylinski et al. US Patent Publication No. 2014/0310701 (“Chylinski”).

Regarding claim 1, Cook teaches an electronic device, comprising: 
an interface circuit configured to communicate with a second electronic device; a processor; and memory configured to store program instructions, wherein, when executed by the processor, the program instructions cause the electronic device to perform operations comprising: 
receiving a high-level operation associated with the second electronic device, wherein the electronic device is configured to provide a standby supervisory module for a computer network device and the second electronic device is configured to provide an active supervisory module for the computer network device (para. [0005] controller, control software.  para. [0009] controllers typically execute or 
storing the high-level operation in the memory (para. [0013] secondary controller… receive a task instance corresponding to a periodic task); 
receiving information indicating an occurrence of an event; and when the event comprises completion of execution of the high-level operation by the second electronic device, performing an action, wherein the action comprises the electronic device performing the high-level operation (para. [0013] secondary controller… receive a task instance.  receive synchronization information to determine when the task has completed on the primary.  schedule a run time for the periodic task.  para. [0046] state information is sent to the secondary… indicating that the task has been completed.  para. [0055] next scheduled run time for the current periodic task is determined).
Cook does not teach wherein the high-level operation comprises one or more sub-operations.
Cook does not teach when the event comprises failure of the execution of the high-level operation by the second electronic device, the electronic device does not perform execution of the high-level operation.
Jain teaches an electronic device receiving a high-level operation associated with a second electronic device, the high-level operation comprises one or more sub-operations (para. [0052] each of the operations further include a respective number of sub-operations.  para. [0056] various types of operations correspond to a specific number and/or order of sub-operations.  para. [0061] repeat the sub-operations which has been performed by one or more processors at node 501.  node 502 serves as a secondary storage location).  Cook and Jain come from a similar field of endeavor of providing operations to be performed at a secondary device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cook with Jain’s disclosure such that the operation comprises one or more sub-operations is provided to the electronic device.  One of ordinary skill in the art would have been motivated to do so because Cook’s computing device is intended as a backup to the first computing device and execute tasks associated with the first computing device.  It 
Chylinski teaches when an event comprises failure of execution of a high-level operation by a second electronic device, an electronic device does not perform execution of the high-level operation (para. [0021] cancel the update process.  para. [0032] determining that the SU is subject to a problem or potential problem…, send a cancel SU message… to the identified targeted computing devices.  para. [0041] SUs have resulted in a failure, cancellation message is immediately sent to all devices that have not yet upgraded).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cook and Jain with Chylinski’s disclosure of cancelling an operation on the electronic device if the operation fails on another electronic device.  One of ordinary skill in the art would have been motivated to do for benefits of preventing updates that may cause problems on the electronic device (para. [0023] prevent negative impact).

Regarding claim 11, Cook teaches a non-transitory computer-readable storage medium for use in conjunction with an electronic device (para. [0070] medium having computer executable instructions), the computer-readable storage medium storing program instructions that, when executed by the electronic device, causes the electronic device to perform operations comprising: 
receiving a high-level operation associated with the second electronic device, wherein the electronic device is configured to provide a standby supervisory module for a computer network device and the second electronic device is configured to provide an active supervisory module for the computer network device (para. [0005] controller, control software.  para. [0009] controllers typically execute or run various tasks.  para. [0013] primary controller, secondary controller… receive a task instance corresponding to a periodic task), and 
storing the high-level operation in the memory (para. [0013] secondary controller… receive a task instance corresponding to a periodic task); 

Cook does not teach wherein the high-level operation comprises one or more sub-operations.
Cook does not teach when the event comprises failure of the execution of the high-level operation by the second electronic device, the electronic device does not perform execution of the high-level operation.
Jain teaches an electronic device receiving a high-level operation associated with the second electronic device, the high-level operation comprises one or more sub-operations (para. [0052] each of the operations further include a respective number of sub-operations.  para. [0056] various types of operations correspond to a specific number and/or order of sub-operations.  para. [0061] repeat the sub-operations which has been performed by one or more processors at node 501.  node 502 serves as a secondary storage location).  Cook and Jain come from a similar field of endeavor of providing operations to be performed at a secondary device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cook with Jain’s disclosure such that the operation comprises one or more sub-operations is provided to the electronic device.  One of ordinary skill in the art would have been motivated to do so because Cook’s computing device is intended as a backup to the first computing device and execute tasks associated with the first computing device.  It would have been beneficial to enable various types of operations to be transmitted and executed by the computing device.
Chylinski teaches when an event comprises failure of execution of a high-level operation by a second electronic device, an electronic device does not perform execution of the high-level operation 

Regarding claim 3, Cook in view of Jain and Chylinski teach the electronic device of claim 1, wherein the high-level operation comprises a primitive operation (Jain: para. [0052] file operations… put, create, update, delete command.  See motivation for the rejection of claim 1).

Regarding claim 7, Cook in view of Jain and Chylinski teach the electronic device of claim 1, wherein the event comprises a failure or lack of availability of the second electronic device; and wherein the action comprises the electronic device performing the high-level operation and taking over as the active supervisory module (Cook: para. [0015] no state information has been received to indicate that the primary had completed the task, then the secondary (e.g., the new primary) will immediately execute the task at switchover.  para. [0055] if no such indication has been received, the task may be scheduled for immediate execution).

Regarding claim 13, Cook in view of Jain and Chylinski teach the non-transitory computer-readable storage medium of claim 11, wherein the high-level operation comprises a primitive operation (Jain: para. [0052] file operations… put, create, update, delete command.  See motivation for the rejection of claim 11).

Regarding claim 17, Cook in view of Jain and Chylinski teach the non-transitory computer-readable storage medium of claim 11, wherein the event comprises a failure or lack of availability of the second electronic device; and wherein the action comprises the electronic device performing the high-level operation and taking over as the active supervisory module (Cook: para. [0015] no state information has been received to indicate that the primary had completed the task, then the secondary (e.g., the new primary) will immediately execute the task at switchover.  para. [0055] if no such indication has been received, the task may be scheduled for immediate execution).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Jain, Chylinski and Zhang et al. US Patent Publication No. 2019/0104061 (“Zhang”).

Regarding claim 2, Cook does not teach the electronic device of claim 1, wherein the computer network device comprises a switch or a router.
Zhang teaches a computer network device comprises a switch (para. [0097] backup controller, primary controller.  switch 824).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cook and Jain with Zhang’s disclosure such that the device comprises a switch.  One of ordinary skill in the art would have been motivated to do so in order to have enabled Cook’s controller to perform operations associated with different types of devices.

Regarding claim 12, the claim is a medium claim corresponding to device claim 2 and comprising similar subject matter.  Therefore, claim 12 is rejected under a similar rationale as claim 2.

Claims 4, 9, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Jain, Chylinski, and Johnson et al. US Patent Publication No. 2018/0097879 (“Johnson”).

Regarding claim 4, Cook does not expressly teach the electronic device of claim 1, wherein the high-level operation is associated with an identifier in a sequential set of identifiers.
Johnson teaches a high-level operation associated with an identifier in a sequential set of identifiers (Johnson: fig. 4, para. [0016] sequence number of “1057,” para. [0024] task completion identifier, completion identifiers).  Cook and Johnson come from a similar field of endeavor of providing a task for execution by a second device functioning as a backup to a first device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cook and Jain with Johnson’s disclosure of associating the high-level operation with an identifier in a sequential set of identifiers.  One of ordinary skill in the art would have been motivated to do so because Cook discloses tasks performed by the primary and secondary controller.  Johnson would have enabled use of identifiers to similarly track completed tasks for facilitating recovery (para. [0002]).

Regarding claim 9, Cook teaches the electronic device of claim 1, wherein the operational states and configuration data of the electronic device and the second electronic device are synchronized (para. [0038] synchronized or qualified, which may indicate that the secondary has an up-to-date version of data, connections, and program state.  para. [0045] periodic tasks to the secondary controller).  Cook does not expressly teach the electronic device and the second electronic device perform the high-level operation to synchronize without the electronic device receiving the operational state and the configuration data associated with the second electronic device.
Johnson teaches performing a high-level operation to synchronize operational state without the electronic device receiving the operational state and the configuration data associated with the second electronic device (para. [0011] primary resource and a secondary resource maintain a functional equivalence.  para. [0012] data update tasks, data storage task).  Cook and Johnson come from a similar field of endeavor of providing a task for execution by a second device functioning as a backup to a first device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the 

Regarding claims 14 and 18, the claims are medium claims corresponding to device claims 4 and 9, and comprising similar subject matter.  Therefore, claims 14 and 18 are rejected under a similar rationale as claims 4 and 9.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Jain, Chylinski, and Barszczak et al. US Patent Publication No. 2020/0112628 (“Barszczak”).

Regarding claim 8, Cook does not teach the electronic device of claim 7, wherein the failure or lack of availability is based at least in part on one or more pings or heartbeat messages addressed to the second electronic device.
Barszczak teaches failure or lack of availability based at least in part on one or more pings or heartbeat messages addressed to a second electronic device (para. [0019] goes silent (i.e., their heartbeat message is not received)… consider that member (or the node that hosts that member) to be non-functional and may initiate a recovery action).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cook, Jain, and Chylinski with Barszczak’s disclosure of determining failure or lack of availability based at least in part on one or more pings or heartbeat messages addressed to a second electronic device.  One of ordinary skill in the art would have been motivated to do so because Cook describes not receiving state information and taking over as the primary.  Barszczak would have provided a method to detect failure of another device.

10 is rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Jain, Chylinski, and England et al. US Patent No. 2011/0265097 (“England”).

Regarding claim 10, Cook does not teach the electronic device of claim 1, wherein the electronic device and the second electronic device have one or more threads, and a given thread has the same context or is mirrored in electronic device and the second electronic device.
England teaches an electronic device and a second electronic device that have one or more threads, and a given thread has the same context or is mirrored in electronic device and the second electronic device (para. [0020] different… physical environments.  para. [0030] computing device 100 to communicate with one or more execution environments hosted by other computing devices.  para. [0050] execution environment 310, execution environment 350.  shadow application 320 can likewise comprise a collection of execution threads 520 that can be maintained to mirror the execution threads 530).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cook and Jain with England’s disclosure of devices having one or more threads and mirroring a thread in the devices.  One of ordinary skill in the art would have been motivated to do so for benefits of mirroring states and providing the capability to efficiently utilize multiple environments (para. [00050]).

Claims 19-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. US Patent Publication No. 2002/0095221 (“Cook”) in view of Jain et al. US Patent Publication No. 2020/0089782 (“Jain”).

Regarding claim 19, Cook teaches a method for selectively performing an action, comprising: 
by an electronic device: 
receiving a high-level operation associated with the second electronic device, wherein the electronic device is configured to provide a standby supervisory module for a computer network device and the second electronic device is configured to provide an active supervisory module for the computer 
storing the high-level operation in the memory (para. [0013] secondary controller… receive a task instance corresponding to a periodic task); 
receiving information indicating an occurrence of an event; and 
when the event comprises completion of execution of the high-level operation by the second electronic device, performing an action, wherein the action comprises the electronic device performing the high-level operation (para. [0013] secondary controller… receive a task instance.  receive synchronization information to determine when the task has completed on the primary.  schedule a run time for the periodic task.  para. [0046] state information is sent to the secondary… indicating that the task has been completed.  para. [0055] next scheduled run time for the current periodic task is determined); or 
when the event comprises failure of the execution of the high-level operation by the second electronic device, the electronic device does not perform execution of the high-level operation.
Cook does not expressly teach wherein the high-level operation comprises one or more sub-operations.
Jain teaches an electronic device receiving a high-level operation associated with the second electronic device, the high-level operation comprises one or more sub-operations (para. [0052] each of the operations further include a respective number of sub-operations.  para. [0056] various types of operations correspond to a specific number and/or order of sub-operations.  para. [0061] repeat the sub-operations which has been performed by one or more processors at node 501.  node 502 serves as a secondary storage location).  Cook and Jain come from a similar field of endeavor of providing operations to be performed at a secondary device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cook with Jain’s disclosure such that the operation comprising one or more sub-operations is provided to the electronic device.  One of ordinary 

Regarding claim 20, Cook in view of Jain teach the method of claim 19, wherein the event comprises a failure or lack of availability of the second electronic device; and wherein the action comprises the electronic device performing the high-level operation and taking over as the active supervisory module (Cook: para. [0015] no state information has been received to indicate that the primary had completed the task, then the secondary (e.g., the new primary) will immediately execute the task at switchover.  para. [0055] if no such indication has been received, the task may be scheduled for immediate execution).

Regarding claim 22, Cook in view of Jain teach the method of claim 19, wherein the high-level operation comprises a primitive operation (Jain: para. [0052] file operations… put, create, update, delete command.  See motivation for the rejection of claim 19).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Jain and Zhang et al. US Patent Publication No. 2019/0104061 (“Zhang”).

Regarding claim 21, Cook does not teach the method of claim 19, wherein the computer network device comprises a switch or a router.
Zhang teaches a computer network device comprises a switch (para. [0097] backup controller, primary controller.  switch 824).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cook and Jain with Zhang’s disclosure such that the device comprises a switch.  One of ordinary skill in the art would have been motivated to do .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Jain and Johnson et al. US Patent Publication No. 2018/0097879 (“Johnson”).

Regarding claim 4, Cook does not expressly teach the method of claim 19, wherein the high-level operation is associated with an identifier in a sequential set of identifiers.
Johnson teaches a high-level operation associated with an identifier in a sequential set of identifiers (Johnson: fig. 4, para. [0016] sequence number of “1057,” para. [0024] task completion identifier, completion identifiers).  Cook and Johnson come from a similar field of endeavor of providing a task for execution by a second device functioning as a backup to a first device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cook and Jain with Johnson’s disclosure of associating the high-level operation with an identifier in a sequential set of identifiers.  One of ordinary skill in the art would have been motivated to do so because Cook discloses tasks performed by the primary and secondary controller.  Johnson would have enabled use of identifiers to similarly track completed tasks for facilitating recovery (para. [0002]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Jain and Johnson et al. US Patent Publication No. 2018/0097879 (“Johnson”).

Regarding claim 24, Cook teaches the method of claim 19, wherein the operational states and configuration data of the electronic device and the second electronic device are synchronized (para. [0038] synchronized or qualified, which may indicate that the secondary has an up-to-date version of data, connections, and program state.  para. [0045] periodic tasks to the secondary controller).  Cook does not expressly teach the electronic device and the second electronic device perform the high-level 
Johnson teaches performing the high-level operation to synchronize operational state without the electronic device receiving the operational state and the configuration data associated with the second electronic device (para. [0011] primary resource and a secondary resource maintain a functional equivalence.  para. [0012] data update tasks, data storage task).  Cook and Johnson come from a similar field of endeavor of providing a task for execution by a second device functioning as a backup to a first device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cook with Johnson’s disclosure of synchronizing without the electronic device receiving the operational state and the configuration data associated with the second electronic device.  One of ordinary skill in the art would have been motivated to do so in order to have enabled the controllers of Cook to maintain functional equivalence.

Examiner’s Note

The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Maeda et al. US Patent Publication No. 2013/0138893 (para. [0170] node 4 receives the update failure notification from the node. nodes 4 to 7 may proceed with the processing without execution of the failed update processing)

Bequet et al. US Patent Publication No. 2021/0072963 (para. [0561] instances of failure in executing the same task routine 2440, cause core(s) 2555 of processor(s) 2550 of the one or more federated devices to respond by outputting a message onto the task kill queue 2619tk that conveys a command to all task pods)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445